Citation Nr: 0511090	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-06 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound to the lower back.

2.  Entitlement to service connection for traumatic 
amputation of the tips of the third and fourth fingers, left 
hand.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from July 1942 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) that denied service 
connection for traumatic amputation of the tips of the third 
and fourth finger, left hand.  The same rating decision 
denied service connection for residuals of a reported 
shrapnel wound to the lower back.

Appellant initially requested a Travel Board hearing, and a 
hearing was duly scheduled for June 2004.  Prior to the 
hearing, appellant cancelled his request for hearing because 
age and poor health made it difficult for him to travel; 
appellant asked the Board to adjudicate the claim despite his 
absence.


FINDINGS OF FACT

1.  Service medical and service records do not substantiate 
that appellant was wounded during service or that he was 
treated for a back injury during service.  Appellant's 
separation physical examination does not cite a back 
disability or residuals of a wounding at the time of 
discharge.

2.  Service medical records do not substantiate that 
appellant had an injury to the fingers during military 
service.  Appellant's separation physical examination does 
not cite an abnormality of the fingers at the time of 
discharge.

3.  Competent medical evidence does not substantiate that 
appellant currently has disabling residuals of a shrapnel 
wound.  Medical examination indicates that appellant's 
current back condition is degenerative.

4.  Competent medical evidence shows that appellant may have 
had an avulsion of the fingertips but could not have had 
amputation.  Medical examination of the fingertips revealed 
no disability.  
CONCLUSIONS OF LAW

1.  Residuals of shrapnel wound to the lower back were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2004).

2.  Residuals of traumatic amputation of the tips of the 
third and fourth fingers, left hand, were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for the claimed disabilities was received 
in March 2002; the claims were denied by rating decision in 
July 2002.  RO sent appellant a VCAA duty-to-assist letter in 
March 2002, prior to the rating decision.  The duty-to-assist 
letter did not expressly satisfy the fourth element ("give 
us everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letter, the original rating decision, and the 
Statement of the Case (SOC) in January 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), the only medical 
provider that appellant identified as having potentially 
relevant evidence for development.  Appellant was afforded VA 
medical examinations to determine the etiology and severity 
of each of the claimed disabilities.  Finally, appellant was 
scheduled to testify before the Travel Board, but the hearing 
was cancelled at appellant's request.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).



II.  Factual Background

Appellant's service medical record is on file.  There is no 
indication therein that appellant was treated for an injury 
to the fingertips or an injury to the back while in service.  
The only physical defects noted in the separation physical 
were flat feet and left varicocele (not considered 
disabling).

A discharge certificate from the United States Marine Corps 
shows that appellant participated in action against enemy 
forces on Guam and Iwo Jima, but was not wounded in action.

In July 1946, appellant submitted a claim for service 
connection for the following claimed disabilities: dengue 
fever, yellow jaundice, malaria, fungus of the feet, and 
nervous condition.  He did not claim shrapnel wound to the 
back or injury to the fingertips.

Medical records from Butler VA Medical Center (VAMC) show 
that appellant was treated for pain in the cervical spine 
(back of the neck) and left shoulder in November 1970.  The 
pain had persisted for the previous two years.  Discharge 
diagnosis was fibromyositis of the cervical spine.  There is 
no notation of a disorder of the thoracic or lumbosacral 
spine.

In March 2002, appellant submitted a request to "reopen" 
claims for service connection for shrapnel in the lower back 
and loss of the tips of two fingers on the left hand.  The 
claim (on VA Form 21-4138) asserts that service connection 
was requested and denied in the 1940s, in part because 
service medical records were not available at that time.

Appellant submitted a VA Form 21-4142 in support of his claim 
in March 2002.  The letter asserts that appellant lost the 
tips of two fingers while performing kitchen duty in 1943.  

Appellant had a VA examination of the spine in May 2002.  The 
examiner noted appellant's symptoms in detail.  The examiner 
noted the presence of a 2-inch scar over the paravertebrals 
at the edge of the 10th rib, and appellant stated that he had 
received a piece of shrapnel in that spot; however, X-rays of 
the spine revealed no retained shrapnel along the vertebral 
column.  X-rays of the cervical spine produced an impression 
of degenerative hypertrophic disease.  X-rays of the thoracic 
spine produced an impression of compression fracture of T8 
and T12, with marked hypertrophic degenerative disease and 
mild scoliosis.  X-rays of the lumbosacral spine produced an 
impression of possible post-traumatic collapse and distortion 
of L3, large bridging osteophyte and partial collapse of L1, 
both chronic.  The examiner provided an opinion that 
appellant's back pain is consequent to degenerative joint 
disease; several vertebrae were collapsed or partially 
collapsed, which could be traumatic in an 80-year-old person 
who worked physically fairly hard throughout his lifetime.  

Appellant had a VA examination for residuals of amputation in 
May 2002.  Appellant stated that while he was on kitchen duty 
he caught the third and fourth fingers of his left hand in a 
slicer, which removed some skin and some flesh.  Appellant 
stated that the injuries were dressed at sick call and healed 
without any problems.  Examination revealed normal finger 
pulp on the affected finger, rounded contour, pink color, 
warm temperature, and soft consistency.  The fingers were 
non-tender and had no associated dysesthesia.  Range of 
motion was good.  The examiner noted that the index finger on 
the left hand (not claimed as a service-connected disability) 
had a severe deformity of the nail due to a civilian injury.  
The examiner's impression was that the lesion was probably a 
skin avulsion rather than a frank amputation.  Appellant 
could have lost some tissue, but not a significant amount 
since his finger bulbs were so good on examination.

Appellant also had a VA examination of the hand in May 2002.  
The examiner noted the results of the amputation examination, 
above.  The examiner added only that appellant had a good 
range of motion of the fingers, good grip, normal flesh, and 
normal hands except for the civilian injury to the nail of 
the left index finger.

RO issued a rating decision in July 2002 denying service 
connection residuals of shrapnel in the lower back and 
service connection for loss of the fingertips of the third 
and fourth fingers of the left hand, based on findings that 
neither claimed condition occurred or was caused by military 
service.  

Appellant submitted a VA Form 9 in February 2003.  The VA 
Form 9 states that appellant was wounded by shrapnel in the 
lower back in Guam, that the shrapnel was never removed, and 
that to the best of appellant's knowledge the shrapnel is 
still in his back.  The VA Form 9 also asserts that appellant 
cut off the tips of the middle and ring fingers of his left 
hand while on kitchen duty, was treated locally at the sick 
bay, and was not treated for the condition subsequently.
 
III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004) 
(emphasis added).  Service connection may be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertaining to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service incurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Service connection for residuals of shrapnel wound to the 
lower back
 
The first part of the Hickson analysis is medical evidence of 
a disability.  In this case, the VA medical examiner 
diagnosed degenerative hypertrophic disease of the cervical 
spine, degenerative hypertrophic disease and scoliosis of the 
thoracic spine, and intervertebral disc disease of the 
lumbosacral spine.  The Board accordingly finds that the 
first part of the Hickson analysis is satisfied.

The second part of the Hickson analysis is evidence of an in-
service injury or disease.  In this case, there is no 
evidence that appellant injured his back in service or that 
he was treated for a back disorder or wounding in service.  
Appellant cited a shrapnel wound, and there is in fact a scar 
on his back, but there is nothing in appellant's service 
medical or personnel record to show that he was wounded in 
combat or that he received a back injury of any kind in 
service.  It is noted that the residual scar was not noted on 
any of the examinations in service.  Further, given the other 
complaints noted on separation and the initial claim for VA 
benefits, it is considered significant that no timely claim 
of in service wounding was made at that time.  It is also 
considered significant that the administrative documents 
indicate no wounding in service.  The Board accordingly finds 
that the second part of the Hickson analysis is not 
satisfied. 

The third part of the Hickson analysis is medical evidence of 
nexus between the claimed current disability and an injury or 
disease in service.  In this case, there is no such evidence, 
and in fact the VA medical examiner stated that appellant's 
current back disabilities appear to be consistent with age 
rather than an in-service injury.  The Board accordingly 
finds that the third part of the Hickson analysis is not 
satisfied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for service 
connection and the benefit-of-the-doubt rule does not apply.

Service Connection for residuals of amputation of the tips of 
the third and fourth fingers, left hand

The first step in the Hickson analysis is medical evidence of 
a current disability.  

The term "disability" as used for VA purposes refers to 
impairment of earning capacity due to disease, injury, or 
defect, rather than the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448.  "Current disability" 
means a disability shown by competent medical evidence to 
exist at the time of service connection.  Chelte v. Brown, 10 
Vet. App. 268 (1997).

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability; in the absence of a proof of present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  That a condition or injury occurred in 
service alone is not enough; there must be a disability 
resulting from that condition or injury.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In this case, there is no medical evidence supporting the 
existence of the claimed disability, and in fact competent 
medical examination shows that appellant does not have a 
disability of the fingers of the left hand.  The fingers had 
normal appearance and full function on examination, and there 
is no evidence that the fingertips cause appellant any pain, 
discomfort, or limitation of function.  The Board accordingly 
finds that the first part of the Hickson analysis (evidence 
of a current disability) has not been satisfied.

The second step of the Hickson analysis is evidence of in-
service incurrence or aggravation of a disease or injury, and 
the third part of the Hickson analysis is medical evidence of 
nexus between the current claimed disability and the in-
service disease or injury.  Given that the evidence does not 
confirm the existence of the current claimed disability, the 
second and third parts of the Hickson analysis are moot.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for service 
connection and the benefit-of-the-doubt rule does not apply.


ORDER

Service connection for residuals of a shrapnel wound to the 
lower back is denied.  Service connection for residuals of 
amputation of the tips of the third and fourth fingers, left 
hand, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


